Citation Nr: 0740678	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for depression to include 
as secondary to service-connected low back strain. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served in the Army 
National Guard with periods of active duty, active duty for 
training, an inactive duty training to include active duty 
for training from January 1983 to March 1983 and active duty 
from October 1989 to December 1990, from February 1991 to 
October 1991, and from November 1991 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  


FINDING OF FACT

Depression was not affirmatively shown to have been present 
in service; current depression, first documented after 
service, is unrelated to an injury or disease of service 
origin; and depression was not caused or made worse by the 
service-connected low back strain.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by service and 
depression is not proximately due to or the result of the 
service-connected low back strain.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.310 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2003 and in March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claim of direct service connection, namely, evidence of 
current disability; evidence of an injury or disease in 
service or an event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  The veteran 
was also notified of the evidence needed to substantiate the 
claim of secondary service connection, namely, evidence that 
an already service connected disability caused of aggravated 
the depression.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  

The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
general effective date provision for the claim and the degree 
of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
veteran was provided content-complying VCAA notice, the claim 
was subsequently readjudicated as evidenced by the 
supplemental statement of the case, dated in May 2006.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, VA records and private medical records.  The RO 
obtained a VA medical opinion. 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the claimant in developing the facts pertinent to the claim 
is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection  

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Factual Background 

The service medical records for the periods of active duty 
for training and active duty contain no complaint, finding, 
history, or treatment for a psychiatric disorder.  

Medical records for inactive duty training show that in 
August 1988 the veteran complained of sleep disturbance, 
headaches, and diarrhea.  The physical evaluation was 
essentially normal.  The assessment was probable situational 
anxiety.

After service, records of M.J.C., MD, MPH, beginning in 1999, 
disclose that in January 2002 the veteran complained of 
sleeping poorly and of stress with headaches.  It was noted 
that the veteran was having marital problems and the 
assessment was depression.  From April to September 2003, the 
veteran was having marital problems, resulting in 
anxiousness.  The assessments included anxiety with possible 
early depression, anxiety disorder, and depression. 

In a statement, dated in December 2003, A.C., LCPC, stated 
that chronic pain from a back injury was a complicating 
factor for the veteran's long standing depression.  

On VA examination in March 2004, the examiner noted that the 
veteran's primary care physician related the veteran's 
depression to his marital difficulties, but the veteran 
explained that the conflict in his marriage was brought on by 
his complaints of back pain.  The examiner also notes that a 
counselor had expressed the opinion that the veteran's back 
problems were central to his depression. 

After a review of the file and personality testing, the 
examiner stated it was likely that the veteran's depression 
exacerbates his perception of physical problems and that it 
was not possible to link depression to the service-connected 
back disability based on a lack of continuity in the records.  
The examiner also stated that no cause and effect 
relationship can be established between the service-connected 
back disability and the current depression without resorting 
to pure speculation.  

The veteran submitted several medical articles, addressing 
the association between chronic pain and depression.  In one 
article, it was noted that chronic pain may be the source of 
depression and for a few pain was a manifestation of 
depression and anxiety. 

Analysis 

On the basis of the service medical records, depression was 
not affirmatively shown during a period of active duty for 
training or during a period of active duty.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §3.303(a).  

And as there is no competent evidence either contemporaneous 
with or after service that depression was noted or observed 
during a period of active duty for training or during a 
period of active duty, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

For the above reason, the preponderance of the evidence is 
against a finding that depression, first documented after 
service, had onset during a period of active duty for 
training or during a period of active duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303(a), (b), and (d). 

As for secondary service connection, that is, that the 
service-connected low back strain caused or aggravated 
depression, M.J.C., MD, MPH, does not directly address the 
cause of depression, but the physician seems to associate the 
veteran's depression to marital discord more than to chronic 
pain. 

As for the medical articles that associate chronic pain and 
depression, the Board does not find the articles persuasive 
because the articles do not eliminate any other potential 
causes of depression.  Sacks v. West, 11 Vet. App. 314, 316-
17 (1998).  Moreover, one of the articles opposes, rather 
than supports, the claim because it is noted that in a few 
cases pain is a manifestation of depression, which is the 
direct opposite of the requirement for secondary service 
connection under 38 C.F.R. § 3.310, that is, the 
service-connected disability, low back disability, caused or 
aggravated the nonservice-connected disability, depression.

As the opinion of A.C., LCPC, is in favor of the claim and as 
the opinion of the VA examiner is against the claim, the 
Board must weigh the probative value of each opinion.  In so 
doing, greater weight may be placed on one opinion over 
another depending on factors such as reasoning employed and 
whether or not, and the extent to which, the record was 
reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Also, the probative value of an expert opinion is generally 
based on the scope of the review, as well as the relative 
merits of the analytical findings, and the probative weight 
of the opinion may be reduced if there is a failure to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  And among the factors for assessing the 
probative value of an expert opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

In viewing the opinion in favor of the claim, the private 
LCPC did not review the veteran's file, whereas the VA 
examiner did review the veteran's entire record, including 
the private's LCPC's opinion.  The private LCPS did not 
provide a rationale for her opinion, whereas the VA examiner 
did give rationale for his opinion to include the fact that 
his opinion, considered the results of personality testing.  
Also the private LCPC did not explain how chronic pain was a 
complicating factor for the veteran's long standing 
depression.  She did not stated that back pain caused 
depression or that the back pain made the underlying 
depression permanently worse and opposed to a temporary 
worsening of symptoms.  

The VA examiner stated that it was likely that the veteran's 
depression exacerbated his perception of physical problems 
and that it was not possible to link depression to the 
service-connected back disability based on a lack of 
continuity in the records.  Moreover, the VA examiner stated 
that no cause and effect relationship could be established 
between the service-connected back disability and the current 
depression without resorting to pure speculation. 



Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable opinion of the VA examiner, which opposes 
rather than supports the claim, because of the explanation of 
the basis for the opinion and the thoroughness and detail of 
the opinion. 

As for the veteran's statements and other lay statements that 
depression is related to the service-connected low back 
strain, where as here, the determinative issue involves a 
question of medical causation, that is, medical evidence of 
an association or link between the current depression and 
service-connected low back strain, competent medical evidence 
is required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372,  (Fed. Cir. 2007).  For 
this reason, the Board rejects the lay statements as 
competent evidence to substantiate the claim on the question 
of medical causation.

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which is not capable of lay observation, and as 
the preponderance of the competent evidence is against the 
claim for the reasons articulated, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for depression to include as secondary to 
service-connected low back strain is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


